OPINION — AG — QUESTION(1): WHAT WOULD BE THE PROCEDURE TO CORRECT A RURAL WATER DISTRICT WHICH WAS IMPROPERLY FORMED? — WE FEEL IT WOULD BE ADVISABLE TO INSTITUTE AN ACTION UNDER THE DECLARATORY JUDGEMENT ACT, WHICH IS SET FORTH AT 12 Ohio St. 1961 1651-1657 [12-1651] — [12-1657], AND ACQUIRE A JUDICIAL DETERMINATION ON THE STATUS OF SAID DISTRICT. QUESTION(2): IS IT NECESSARY FOR THE COUNTY CLERK TO INDEX ALL THE LAND CONTAINED IN A RURAL WATER DISTRICT? — IT IS NOT NECESSARY, HOWEVER, IN THE EVENT SUCH INSTRUMENT OR INSTRUMENTS ARE PRESENTED AND ACCEPTED BY THE COUNTY CLERK FOR RECORDING, WE ARE NOT IN A POSITION TO ASCERTAIN WHETHER THE LAND ENCOMPASSED THEREIN IS OR WOULD BE ADEQUATELY DESCRIBED TO MEET THE REQUIREMENTS OF 19 Ohio St. 1961 287 [19-287], 19 Ohio St. 1961 291 [19-291], 19 Ohio St. 1961 298 [19-298] [19-298], AND THEREBY ENTITLED SAME TO BE INDEXED ON EACH TRACT OF SAID DISTRICT. QUESTION(3): WOULD THE ANSWER TO THE SECOND QUESTION BE THE SAME IF THE DISTRICT WAS IMPROPERLY FORMED? — THE COUNTY CLERK IS NOT REQUIRED TO MAKE A DETERMINATION AS TO THE LEGALITY OF THE DISTRICT'S FORMATION BEFORE HE OR SHE ACCEPTS AND PLACES SUCH INSTRUMENTS OF RECORD. CITE:  82 Ohio St. 1963 Supp., 1301-1321 [82-1301] — [82-1321], 82 Ohio St. 1965 Supp., 1318 [82-1318] (LEE COOK)